Exhibit 10.51

 

EXECUTION

 

AMENDMENT NUMBER SIX

to the

MASTER REPURCHASE AGREEMENT

Dated as of June 26, 2012,

by and between

PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

 

This AMENDMENT NUMBER SIX (this “Amendment Number Five”) is made this 25th day
of February, 2014 (the “Effective Date”), by and between PENNYMAC LOAN SERVICES,
LLC (“Seller”) and CITIBANK, N.A. (“Buyer”), to the Master Repurchase Agreement,
dated as of June 26, 2012, by and between Seller and Buyer, as such agreement
may be amended from time to time (the “Agreement”).  Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to such terms in
the Agreement.

 

RECITALS

 

WHEREAS, Seller and Buyer have agreed to modify the Committed and Uncommitted
Amounts defined in the Agreement and as more specifically set forth herein; and

 

WHEREAS, as of the date hereof, Seller represents to Buyer that the Seller
Parties are in full compliance with all of the terms and conditions of the
Agreement and each other Program Document and no Default or Event of Default has
occurred and is continuing under the Agreement or any other Program Document.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1.                            Amendments.  Effective as of the Effective
Date, the Agreement is hereby amended as follows:

 

(a)                                                         Section 2 of the
Agreement is hereby amended by deleting the definition of “Committed Amount” in
its entirety and replacing it with the following:

 

“Committed Amount” shall mean $50,000,000.

 

(b)                                                         Section 2 of the
Agreement is hereby amended by deleting the definition of “Uncommitted Amount”
in its entirety and replacing it with the following:

 

“Uncommitted Amount” shall mean $150,000,000.

 

SECTION 2.                            Fees and Expenses.  Seller agrees to pay
to Buyer all reasonable out of pocket costs and expenses incurred by Buyer in
connection with this Amendment Number Six (including all reasonable fees and out
of pocket costs and expenses of the Buyer’s legal counsel) in accordance with
Sections 23 and 25 of the Agreement.

 

Amendment Number Six to Master Repurchase Agreement PLS-Agency

 

--------------------------------------------------------------------------------


 

SECTION 3.                            Representations.  Seller hereby represents
to Buyer that as of the date hereof, the Seller Parties are in full compliance
with all of the terms and conditions of the Agreement and each other Program
Document and no Default or Event of Default has occurred and is continuing under
the Agreement or any other Program Document.

 

SECTION 4.                            Binding Effect; Governing Law.  This
Amendment Number Six shall be binding and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  THIS AMENDMENT
NUMBER SIX SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH
SHALL GOVERN).

 

SECTION 5.                            Counterparts.  This Amendment Number Six
may be executed by each of the parties hereto on any number of separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument.

 

SECTION 6.                            Limited Effect.  Except as amended hereby,
the Agreement shall continue in full force and effect in accordance with its
terms.  Reference to this Amendment Number Six need not be made in the Agreement
or any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to, or with respect
to, the Agreement, any reference in any of such items to the Agreement being
sufficient to refer to the Agreement as amended hereby.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Buyer have caused this Amendment Number Six to be
executed and delivered by their duly authorized officers as of the Effective
Date.

 

 

PENNYMAC LOAN SERVICES, LLC,

 

(Seller)

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Executive Vice President and Treasurer

 

 

 

 

 

CITIBANK, N.A.

 

(Buyer and Agent, as applicable)

 

By:

/s/ Susan Mills

 

Name:

Susan Mills

 

Title:

Vice President, Citibank, N.A.

 

 

 

 

Acknowledged:

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Executive Vice President and Treasurer

 

 

--------------------------------------------------------------------------------